Citation Nr: 0000271	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  98-00 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a restoration of a 50 percent disability 
rating for cyclothymia, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
cyclothymia, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which reduced the 
veteran's 50 percent disability rating to 10 percent 
effective November 1, 1996 (a subsequent September 1998 
rating decision replaced the 10 percent rating with a 30 
percent disability rating, effective November 1, 1996).  This 
matter was before the Board in June 1999, at which time the 
case was remanded to the RO for additional development.  The 
additional development having been completed, the case is 
again before the Board for appellate adjudication.

The claims file reveals that the veteran filed a September 
1996 notice of disagreement (NOD) to the August 1996 rating 
decision, and the RO issued a statement of the case (SOC) in 
October 1996.  Although the veteran did not file a Form 9 
(Appeal to Board of Veterans' Appeals) until December 1997, 
more than a year after the August 1996 rating decision, the 
Board construes the veteran's January 1997 transcribed RO 
hearing testimony to suffice as a timely substantive appeal.  
38 C.F.R. §§ 20.200, 20.202, 20.203 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record supports the reduction of the 
veteran's disability rating for service-connected cyclothymia 
from 50 percent to 30 percent. 

3.  The veteran's cyclothymia is not shown to be productive 
of more than definite social and industrial impairment, or 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The reduction to 30 percent for cyclothymia was proper, 
and a restoration to a 50 percent disability rating is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(5) (West 
1991); 38 C.F.R.§§ 3.105(e), 4.1-4.14, 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9410 (1996).

2.  The criteria for entitlement to a disability rating in 
excess of 30 percent for cyclothymia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9410 (1996); 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Codes 9431, 9440 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher disability rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claims for a restoration of a 50 percent disability and an 
increased disability rating are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports, as well as the 
hearing testimony and written statements of the veteran and 
his wife.  The Board does not know of any additional relevant 
evidence that is available.  Therefore, no further assistance 
to the veteran with the development of evidence is required.  

The Board observes that in August 1982, the RO first granted 
service connection for cyclothymia and assigned a 10 percent 
disability rating.  This 10 percent disability rating 
remained in effect until the RO increased the veteran's 
disability rating to 50 percent, effective September 1993, in 
accordance with a February1994 rating decision.  The RO then 
reduced the veteran's disability rating to 10 percent 
pursuant to the August 1996 rating decision.  The Board 
further observes that the RO rendered a September 1998 rating 
decision assigning the veteran a 30 percent disability 
rating, effective November 1, 1996, the date at which his 
initial reduction from 50 percent to 10 percent - pursuant to 
the August 1996 rating decision - was to have gone into 
effect.  

Pursuant to 38 U.S.C.A. § 5112(b)(5) and 38 C.F.R. 
§ 3.105(e), a veteran's disability rating may be reduced 
following a proposal setting forth all material facts and 
reasons for such a reduction, provided the veteran is 
afforded 60 days to present additional evidence to show that 
compensation levels payments should be continued at their 
present level.  See also Smith v. Brown, 5 Vet. App. 335, 338 
(1993).  In this case, the veteran was allowed the statutory 
60 days to present evidence, and the RO otherwise properly 
adhered to the regulations applicable to a disability 
reduction in rendering its decision.

Moreover, the application of 38 C.F.R. § 3.344, which applies 
to the reduction of long-established disability ratings, is 
not appropriate because the veteran's 50 percent disability 
rating for cyclothymia had not been in effect for 5 years or 
more.  Smith at 339. 

Turning to the evidence of record, a March 1996 VA mental 
disorders examination report noted that the examiner had 
reviewed the veteran's previous February 1994 examination 
report.  The veteran complained of feeling angry and 
irritable, of getting only three or four hours of sleep a 
night, and that VA should be affording him a 100 percent 
disability for his psychiatric problems.  The examiner opined 
that the veteran appeared to be exaggerating the problems in 
his life.  Objectively, the veteran was a poor historian, 
smelled of alcohol, was groggy-appearing, looked disheveled, 
and was dressed in dirty clothes.  The veteran's attitude was 
described as hostile, uncooperative, confrontational, 
sarcastic, defensive, and guarded.  His affect was labile and 
his form of thought was vague and difficult to redirect.  
Content of thought was negative for overt delusions, but 
positive for visual hallucinations.  Memory appeared intact, 
intellect appeared below average, and judgment and insight 
were poor.  The diagnostic impression included the following: 
depressive disorder, not otherwise specified; alcohol 
dependence, chronic, severe; personality disorder, not 
otherwise specified, with dependent passive aggressive 
features; and a global assessment of functioning score (GAF) 
of 55 (highest in the last year being 55).  The examiner's 
assessment was that the veteran's main problem, at that time, 
was alcohol.  There was no evidence of psychotic disorder 
concurrent with his intoxication.  The examiner opined:

[i]t is my strong impression that he would like to 
be viewed as sicker than he really is.  There is a 
component of malingering and I feel strongly that 
his psychotic disorder is not the main problem at 
this time.  I would say there has been significant 
improvement in his service connected psychotic 
disorder from his last evaluation, and that his 
personality disorder and alcohol dependence are 
causing severe impairment.

A June 1998 VA psychiatric examination report recounted the 
veteran's complaints of feeling that his anger is out of 
control, that he is unable to work or socialize with anyone 
accept for his wife, that he suffers from mood swings from 
anger to something else, and that he has poor impulse 
control.  The examiner observed that these mood swings did 
not appear to be the swings from a manic-like state to 
depression that normally characterize cyclothymia.  
Objectively, the veteran appeared to have some delusional 
ideas and inappropriate behaviors.  His personal hygiene was 
within normal limits, and he was oriented to person, place, 
and time.  He did not report any memory loss, although 
obsessive thinking and ritualistic behavior was reported.  
The examiner opined that the veteran "was significantly 
personality disordered with a severe sense of entitlement and 
his anger and inappropriate behavior seems more related to 
his personality disorder than to his cyclothymia.  I think 
much of what I see, the anger, the semi-threatening behavior, 
is the result of Axis II, narcissistic and paranoid 
personality traits."  The examiner did not believe that the 
veteran was competent to handle his own funds.  The 
assessment included: cyclothymia, moderate degree; 
personality disorder, mixed, severe, narcissistic/paranoid 
personality disorder traits; and a GAF of 50.  The examiner 
further stated that it was impossible to delineate "where 
[the veteran's] cyclothymia (Axis I diagnoses) ends and his 
personality disorder starts.  His cyclothymia by itself is 
probably not really a condition that severely effects his 
functioning, but the comorbidity with his personality 
disorder, he is essentially someone that could not get along 
in a work site." 

In a September 1998 addendum to the June 1998 examination, 
the examiner stated that the veteran's incompetence stems 
from his Axis II personality disorder, as cyclothymia is not 
a disorder that leads to incompetency.

The remaining evidence consists of the January 1997 hearing 
testimony of the veteran and his wife, as well as the various 
written statements submitted by the veteran and his wife, 
which contend that the severity of his cyclothymia entitles 
the veteran to a disability rating in excess of 30 percent.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran's cyclothymia is rated under Diagnostic 
Code 9431.  The Board notes that by regulatory amendment 
effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders, 
including cyclothymia.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As this case has been pending since August 1996, the 
veteran's claim for the assignment of a higher disability 
rating for cyclothymia will be considered under the criteria 
in effect prior to and after November 7, 1996.

Prior to November 7, 1996, a 30 percent disability rating for 
cyclothymia was for assignment when there was "[d]efinite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  A 50 percent disability rating for 
cyclothymia was for assignment when the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment."  38 C.F.R. § 4.132, Diagnostic 
Code 9410 (1996).  In determining which of these two 
disability ratings is applicable, it is pertinent to note 
that, in Hood v. Brown, 4 Vet. App. 301 (1993), the Court 
stated that the term "definite" in 38 C.F.R. § 4.132 (1996) 
was "qualitative" in character, where as the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for the purposes of meeting 
the statutory requirement that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of VA concluded that the term "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree." It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite." 38 U.S.C. § 7104(c) (West 1991). 

Under the revised schedular criteria, a 30 percent disability 
rating is for assignment for "[o]ccupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)."  A 50 percent disability rating 
is for assignment for "[o]ccupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

After a careful review of the evidence of record and the 
applicable laws and regulations, the Board finds that the 
veteran's 50 percent disability rating was properly reduced 
to 30 percent, effective November 1, 1996, and that a 
restoration to 50 percent is not warranted.  Moreover, the 
Board finds that a disability rating in excess of 30 percent 
under the either the old criteria or new criteria would be 
inappropriate because the evidence does not show that 
cyclothymia symptomatology is responsible for a disability 
rating in excess of 30 percent.  These findings are supported 
by the evidence of record, which reveals that the more severe 
aspects of the veteran's psychiatric symptomatology is caused 
by a personality disorder, for which the veteran is not 
service-connected.  Indeed, the Board points out that 
pursuant to 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 (1999), a 
personality disorder is not an injury or disease that can 
result in a disability within the meaning of VA legislation.  
Thus, as the veteran cannot receive service-connection for 
his personality disorder, he cannot receive a schedular 
rating, based in whole or in part, on symptomatology arising 
from his personality disorder.  In any case, the medical 
evidence consistently states that the veteran appears to be 
making it appear that his psychiatric symptoms are worse than 
they really are.  

In further analyzing the veteran's psychiatric condition, the 
Board has considered the June 1998 VA examination report, 
which characterized the veteran's cyclothymia to be moderate 
in degree.  Under the old criteria, moderate in degree more 
closely approximates the 30 percent criteria for "definite" 
impairment.  Moreover, although the GAF scores of 50 to 55, 
as outlined in the Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM-IV), indicates 
"moderate symptoms . . . OR any moderate difficulty in 
social, occupational, or school functioning . . . ." and, 
therefore, includes some aspects of a 50 percent disability 
rating under the revised criteria, the Board must take into 
account the overwhelming medical evidence demonstrating that 
the veteran's symptomatology is largely influenced by, if not 
mostly influenced by, his personality disorder.  As has 
already been noted, the medical evidence shows that the 
veteran's dominant symptoms - which includes mood swings that 
are not of the type typically associated with cyclothymia, 
anger, narcism, inappropriate behavior, alcohol use, and the 
appearance of trying to make his symptoms seem worse then 
they really are - are mostly due to his personality disorder.

In sum, the Board finds that the preponderance of the 
evidence, including the veteran's testimony and lay 
statements offered in support of his claim, is against a 
finding that the criteria for a rating in excess of the 
current 30 percent have been met.  It follows that there is 
no state of equipoise of the positive and the negative 
evidence to otherwise provide a basis for favorable 
resolution of the present appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board has considered the 
history of the veteran's disability, the current clinical 
manifestations, and the effect this disability may have on 
the earning capacity of the veteran under 38 C.F.R. §§ 4.1, 
4.2, and finds that there has been no showing by the veteran 
that his cyclothymia has resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The restoration of a 50 percent disability rating for the 
veteran's service-connected cyclothymia is denied.

A rating in excess of 30 percent for service-connected 
cyclothymia is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

